 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”), dated as of
July 6, 2012, is entered into by and between Dynasil Corporation of America for
itself and/or on behalf of any of its wholly-owned subsidiaries (collectively,
the “Company”) and Steven Ruggieri, individually (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive entered into an Employment Agreement as of
April 13, 2011 (the “Employment Agreement”), a copy of which is attached as
Exhibit A;

 

WHEREAS, the Executive terminated his employment under the Employment Agreement
effective as of July 6, 2012 (the “Separation Date”), the Executive acknowledges
that he has received all wages owed from the Company for work performed through
the Separation Date and the Company has agreed to treat Executive’s termination
as a “termination by the Company without Cause”; and

 

WHEREAS, under the Employment Agreement, Executive is eligible for certain
severance benefits set out in this Agreement provided that he first executes
this Agreement;

 

NOW THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Executive do hereby covenant and agree as follows:

 

1.Severance Benefits. Provided that Executive first signs and returns this
Agreement, and does not (and may no longer) revoke this Agreement, Executive
will be eligible to receive the following payments and benefits (the “Severance
Benefits”):

 

(a)a payment in the gross amount of three months of Executive’s Base Salary,
subject to legally-required and voluntarily authorized deductions, paid in
substantially equal installments over a period of 3 months (the “Severance
Period”) according to the Company’s regular payroll schedule, beginning 30 days
after the Separation Date;

 

(b)a payment of a prorated earned bonus on the normal bonus payment date, should
any bonuses be awarded to the Dynasil C-Level staff for the entire fiscal year
2012. The Executive’s prorated share of that bonus, if any, would be 77%
(representing 40 weeks of service of the 52 weeks in fiscal year 2012) of the
bonus the Executive would have received as part of the Dynasil C-Level staff, if
the Executive had been employed by the Company during the entire fiscal year
ending September 30, 2012, with the Executive’s maximum bonus opportunity for
fiscal 2012 being 77% of $75,000, and with this bonus, if any, being payable
after receipt of the Company's audited financial statements for such fiscal
year;

 

 

 

 

(c)payment by the Company of the regular employer contribution toward the
premiums for the Executive’s continued coverage, if any, under the Company’s
group health and dental insurance plans for a period of three (3) months
following the Separation Date, if the Executive is eligible to, and elects to,
continue his coverage under such plans following the Separation Date under COBRA
(during this three-month period, the Executive will pay only the regular
employee contribution toward the premium for such insurance during that period).
Any continued coverage beyond this three-month period will be at the Executive’s
sole expense as provided by law.

 

As an additional condition of the Severance Benefits, Executive must make
himself reasonably available to answer questions by telephone following the
Separation Date during the Severance Period.

 

2.Equity Rights. Pursuant to the Employment Agreement, Executive was granted the
Time-Based Grant (as defined in the Employment Agreement) of restricted shares
of the Company’s common stock pursuant to the Company’s 2010 Stock Incentive
Plan (“Plan”). As of the Separation Date, 100,000 shares of the Time-Based Grant
have vested; any portion of the Time-Based Grant that has not vested as of the
Separation Date shall be forfeited by Executive. Executive’s rights with respect
to any vested portion of the Time-Based Grant will be governed by the Plan and
any applicable grant documents. The Board has exercised its discretion and
agreed to waive the prior two-year restriction on the Executive’s sale, transfer
or other disposition of the Executive’s Time-Based Grant shares. The Executive
agrees he will comply with all applicable insider trading restrictions.

 

 

 

 

3.General Release. Except with respect to any rights, obligations or duties
arising out of this Agreement, and in consideration of the benefits set forth in
this Agreement, Executive hereby releases and discharges the Company and anyone
acting by, through or on behalf of the Company, including but not limited the
Company’s, officers, employees, representatives and agents, (collectively, the
“Releasees”), to the maximum extent permitted by law, of and from any and all
complaints, charges, lawsuits or claims of any kind by Executive that Executive
now has, ever had or may ever have against the Releasees, or any of them,
whether known or unknown, arising out of any matter or thing that has happened
before Executive signs this Agreement, including but not limited to: (i) all
claims for tort or contract, including but not limited to claims relating to the
breach of any oral or written contract or promise, misrepresentation,
defamation, wrongful termination and interference with prospective economic
advantage, interference with contract, intentional and negligent infliction of
emotional distress, negligence, or breach of the covenant of good faith and fair
dealing; (ii) claims arising out of, based on, or connected with Executive’s
employment in any way, including terms and conditions of employment, by the
Company and the cessation of that employment; and (iii) claims arising under any
local, state or federal law, including but not limited to the following (all as
amended): Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act (“ADA”),
the Equal Pay Act of 1963, the Family and Medical Leave Act, the Genetic
Information Nondiscrimination Act, the Massachusetts Fair Employment Practices
Act (G.L. c. 151B), the Massachusetts Equal Rights Act, the Massachusetts Civil
Rights Act, and any other local, state or federal law, policy, order, regulation
or guideline affecting or relating to claims or rights of employees. It is
further expressly agreed and understood by Executive that the release contained
herein is a GENERAL RELEASE, including of statutory claims. Nothing in this
Agreement shall be construed to preclude Executive from participating or
cooperating in any investigation or proceeding conducted by the Massachusetts
Commission Against Discrimination, the Equal Employment Opportunity Commission,
or any other state or federal administrative agency, including with respect to a
challenge to the General Release in this Agreement. However, in the event that a
charge or complaint is filed against the Releasees, or any of them, with any
administrative agency or in the event of an authorized investigation, charge or
lawsuit filed against the Releasees, or any of them, by any administrative
agency, Executive expressly waives and shall not accept any award or damages
therefrom. The matters that are the subject of the releases by the Executive
referred to above in this Section 3 of this Agreement shall be referred to
collectively as the “Released Matters”; provided, however, that notwithstanding
the foregoing, it is expressly agreed that Executive does not hereby release,
and the term Released Matters shall not include: (a) any rights or claims based
solely on events which first arose after the Separation Date; (b) any breach by
the Company of the terms of this Agreement; (c) any rights Executive may have
regarding the enforcement of this Agreement; (d) any obligation of the Company
under the indemnification provisions of its Certificate of Incorporation or
Bylaws or the Indemnification Agreement dated December 19, 2011 between the
Company and the Executive (the “Indemnification Agreement”), applicable to the
Executive and relating to any event occurring on or before the Separation Date.
The Company acknowledges and reaffirms that it remains bound by the terms of the
Indemnification Agreement, a copy of which is attached as Exhibit B, which
agreement shall survive the termination of Executive’s employment.

 

4.No Pending Claims. Executive represents and warrants that he has not filed any
complaints, charges, or claims for relief against the Releasees, or any of them,
with any local, state or federal court or administrative agency, any
professional or regulatory board, or any other agency or entity. Executive
further warrants that he has not previously assigned or transferred any of the
claims that are the subject of the General Release contained in this Agreement.

 

5.Nonadmissions. It is understood and agreed that this Agreement does not
constitute any admission by the Company that any action taken with respect to
Executive was unlawful or wrongful, or that any action by it constituted a
breach of contract or violated any federal or state law, policy, rule or
regulation or professional or industry regulation or standard.

 

6.Prior Covenants. Executive acknowledges and reaffirms that he remains bound by
the terms of the Dynasil Confidential Information and Invention Assignment
Agreement (“Confidentiality Agreement”), a copy of which is attached as Exhibit
C, to the extent the terms of the Confidentiality Agreement survive the
termination of Executive’s employment.

 

 

 

 

7.Nondisclosure of this Agreement. Executive agrees that the nature and terms of
this Agreement are confidential, and expressly agrees not to discuss or disclose
them, or the facts and contentions contained therein, without the prior written
consent of the Company, with or to any person, except to federal and state tax
authorities, Executive’s accountants or tax advisors, attorneys and spouse, or
as required by law. Nothing in this Agreement shall prohibit or restrict, or be
construed as prohibiting or restricting, Executive from cooperating with, or
disclosing information or this Agreement to, the Equal Employment Opportunity
Commission, the Massachusetts Commission Against Discrimination, or any other
federal, state or local administrative agency.

 

8.Nondisparagement. Executive agrees not to disparage or make negative
statements about the Company or any of the Company’s programs or products. The
Company shall instruct its officers and directors not to, disparage or make
negative statements about the Executive, his business practices or professional
career either publicly or privately, provided that nothing in this paragraph
shall be construed in any way to restrict or prevent the Company from providing
truthful information in response to requests for information by auditors or in
court or governmental proceedings where required by law. The only statement that
the Company will make regarding Executive’s separation is that Executive
resigned for personal reasons. In response to any inquiries or reference
requests to the Company by any person in any capacity concerning matters
relating to Employee’s employment with the Company, the Company shall confirm
for any prospective employer or agency, the dates of the Executive’s employment,
his salary history, his position as CEO and member of the Board and that the
Executive’s separation was voluntary. The Executive will direct all requests for
references to the Company’s Chairman (Peter Sulick) and the Company will
instruct its officers and directors to direct all requests for references to the
Company’s Chairman (Peter Sulick).

 

9.Breach. Executive acknowledges that any breach of this Agreement by him will
cause irreparable damage to the Company and that in the event of such breach,
the Company shall be entitled, in addition to monetary damages and to any other
remedies available to the Company under this Agreement and at law, to equitable
relief, including injunctive relief. In the event that Executive institutes
legal proceedings to enforce this Agreement, Executive agrees that the sole
remedy available to him shall be enforcement of the terms of this Agreement
and/or a claim for damages resulting from the breach of this Agreement, but that
under no circumstances shall Executive be entitled to receive or collect any
damages for claims that Executive has released under this Agreement.

 

10.Time to Consider Agreement.

 

(a)Executive acknowledges that he has been advised in writing to, and has been
given the opportunity to, consult an attorney of his choice before signing this
Agreement.

 

(b)Executive acknowledges that he has been given the opportunity to review and
consider this Agreement for at least twenty-one (21) days before signing it and
that, if Executive has signed this Agreement in less than that time, he has done
so voluntarily in order to obtain sooner the benefits of this Agreement.

 

 

 

 

(c)Executive further acknowledges that he may revoke this Agreement within seven
(7) days of signing it, provided that this Agreement will not become effective
until such seven-day period has expired. To be effective, any such revocation
must be in writing and delivered to Peter Sulick, Chairman, at the Company’s
principal offices by close of business on the seventh day after signing and must
expressly state Executive’s intention to revoke this Agreement. The eighth day
following Executive’s execution hereof shall be deemed the “Effective Date” of
this Agreement.

 

(d)The parties also agree that the general release provided by Executive in this
Agreement does not include claims under the Age Discrimination in Employment Act
arising after the date Executive signs this Agreement.

 

11.Representations. The Company agrees that it will not contest the Executive’s
claim for unemployment benefits that may be filed by Executive after the
Separation Date. The Company will also pay or reimburse Executive’s legal fees
in connection with this Separation Agreement and Executive’s termination with
the Company as part of the Company’s administration costs, such cost not to
exceed $3,000. The parties attest that no other representations were made
regarding this Agreement other than those contained herein.

 

12.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and Executive and their respective successors and
assigns.

 

13.Severability. If any provision of this Agreement is held to be excessively
broad, it shall be reformed and construed by limiting and reducing it so as to
be enforceable to the maximum extent permitted by law. Should any part, term or
provision of this Agreement be determined by any tribunal, administrative agency
or court of competent jurisdiction to be illegal, invalid or unenforceable, even
after all attempts at reformation or construction have been exhausted as
provided in the prior sentence, the validity of the remaining parts, terms or
provisions shall not be affected thereby, and the illegal, invalid or
unenforceable part, term or provision shall be deemed not to be part of this
Agreement.

 

14.Entire Agreement; Governing Law; Amendment; Captions. This Agreement
constitutes the entire agreement between the parties about or relating to
Executive’s termination of employment from the Company, or the Company’s
obligations to Executive with respect to his termination, and fully supersedes
any and all prior and contemporaneous agreements or understandings between the
parties, whether written or oral, concerning the subject matter of this
Agreement, except that the Indemnification Agreement and Confidentiality
Agreement shall remain in full force and effect according to its terms, as
described above, the Employment Agreement shall remain in full force and effect
according to its terms to the extent such terms survive the termination of
Executive’s employment, and the terms of the Plan and any applicable grant
documents shall remain in full force and effect according to their terms with
respect to the Time-Based Grant, as described above. The terms of this Agreement
are contractual in nature and not a mere recital, and they shall take effect as
a sealed document. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of law rules, and may
not be changed orally. This Agreement may be changed or amended only by
agreement in writing signed by both parties. Section captions in this Agreement
are for convenience of reference only and in no way affect this Agreement's
scope or substance.

 

 

 

 

15.Counterparts. This Agreement may be executed in two or more counterparts,
each of which when executed and delivered constitutes an original of this
Agreement, but all the Counterparts shall together constitute one and the same
agreement. No counterpart shall be effective until each party has executed at
least one counterpart. For the convenience of the parties, facsimile and pdf
signatures shall be accepted as originals.

 

IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
as of the day and year written below.

 

DYNASIL CORPORATION OF AMERICA   STEVEN RUGGIERI       By:          Name: Peter
Sulick       Title: Chairman                       Date   Date      

  



 

 